    Case 3:15-cv-04108-L Document 372 Filed 03/01/19           Page 1 of 8 PageID 6812



                         UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

   SAMSUNG ELECTRONICS AMERICA,                  §
   INC.,                                         §
                                                 §
          Plaintiff,                             §
                                                 §
   v.                                            §
                                                 §    CIVIL ACTION NO. 3:15-CV-04108-D
   YANG KUN “MICHAEL” CHUNG,                     §
   THOMAS PORCARELLO, YOON-                      §
   CHUL “ALEX” JANG, JIN-YOUNG                   §
   SONG, ALL PRO DISTRIBUTING,                   §
   INC.,                                         §
                                                 §
          Defendants.                            §

                              PLAINTIFF’S MOTION FOR
                       SANCTIONS FOR SPOLIATION OF EVIDENCE

        Plaintiff Samsung Electronics America, Inc. (“Samsung”) files this Motion for

  Sanctions for Spoliation of Evidence (the “Motion”) under Federal Rule of Civil

  Procedure 37, and shows the Court as follows:

                                               I.
                                         INTRODUCTION

        Defendant Michael Chung (“Chung”) has intentionally destroyed significant

  evidence that is highly relevant to this case, namely diaries he relied on in making

  certain representations in his First Amended Answer. [Dkt. 192.] As a result of

  Chung’s deliberate spoliation, Samsung seeks sanctions against Chung. Specifically,

  Samsung seeks instructions that permit the jury (a) to hear evidence of Chung’s

  spoliation and (b) to draw an adverse inference that Chung intentionally destroyed

  the diaries in order to hide unfavorable evidence.


PLAINITFF’S MOTION FOR SANCTIONS FOR SPOLIATION OF EVIDENCE                  PAGE 1
      Case 3:15-cv-04108-L Document 372 Filed 03/01/19           Page 2 of 8 PageID 6813



                                     II.
                RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

         On July 3, 2018, during his first deposition in this matter, Chung testified he

  had maintained diaries containing information germane to this case throughout the

  timeframe relevant here. 1 Specifically, Chung testified that he kept yearly diaries in

  “small books” from 2011 to 2015 and that he relied upon those diaries in preparing

  his First Amended Answer. [App. at 9-11, 14-15, 25.] Chung consistently referenced

  the diaries during his first deposition in the present tense and even indicated he

  would work with Samsung’s counsel to provide copies of the diaries. [See, e.g., App.

  at 14 (“I have a diary[] . . . .”), 25 (“Q. . . . . And you have the diaries for the time that

  you were at Samsung? A. Right.”), 15 (Chung answering “I understand that” to

  counsel’s representation Samsung would “request that [Chung] provide [the diaries]

  to [Samsung]”).].

         During his second deposition on August 29, 2018, however, Chung testified he

  had lost the diaries. [App. at 35-36, 48-49.] Nevertheless, Chung still maintained

  that he had relied upon the diaries in preparing his First Amended Answer to the

  lawsuit [App. at 38; see also App. at 40, 42-43, 48-49, 73-74], and that he had

  possession of the diaries when asked about them during his first deposition [App. at

  53, 67-68].    This all despite his affirmation during his first deposition that he




  1See Deposition Transcript of Yang Kun “Michael” Chung, dated July 3, 2018, at 6:1-8:13,
  110:6-111:12.    The Deposition Transcript of Yang Kun “Michael” Chung dated
  August 29, 2018, is a continuation of Chung’s deposition beginning July 3, 2018. Excerpts of
  both are attached in the Appendix to this Motion.
PLAINITFF’S MOTION FOR SANCTIONS FOR SPOLIATION OF EVIDENCE                        PAGE 2
    Case 3:15-cv-04108-L Document 372 Filed 03/01/19          Page 3 of 8 PageID 6814



  understood he should not destroy any type of evidence related to the lawsuit. [App.

  at 12-13.]

                                         III.
                               ARGUMENT AND AUTHORITIES

         The Court has broad authority and discretion in all discovery matters, and may

  impose a range of sanctions—up to and including dismissal and entry of default

  judgment—under Rules 37 and 41, as well as through the Court’s inherent power to

  regulate the litigation process. Moore v. CITGO Ref. & Chems. Co., L.P., 735 F.3d

  309, 315–17 (5th Cir. 2013) (finding no abuse of discretion in dismissal of plaintiffs’

  suit for violating discovery orders); Fed. R. Civ. P. 37(b)–(d). In order to show a court

  it should impose sanctions for spoliation, the moving party need only show (1) the

  destroying party “had an obligation to preserve [the evidence] at the time it was

  destroyed”; (2) “the evidence was destroyed with a culpable state of mind”; and (3) “a

  reasonable trier of fact could find that [the evidence] would support [the moving

  party’s] claim[s] or defense[s].” Rimkus Consulting Grp., Inc. v. Cammarata, 688

  F. Supp. 2d 598, 615–16 (S.D. Tex. 2010).

        The duty to preserve evidence arises when a party has notice or should have

  known that the evidence is relevant to anticipated or pending litigation. Id. at 612,

  641. And this duty extends to the party’s employees, as well as to any “key players”

  who are “likely to have relevant information.” Ashton v. Knight Transp., Inc., 772

  F. Supp. 2d 772, 800 (N.D. Tex. 2011). Further, the duty to preserve extends to any

  documents, records, or information that a party to the litigation has a legal right to

  access. Tantivy Commc’ns, Inc. v. Lucent Techs. Inc., No. 2:04CV79 (TJW), 2005 WL

PLAINITFF’S MOTION FOR SANCTIONS FOR SPOLIATION OF EVIDENCE                    PAGE 3
    Case 3:15-cv-04108-L Document 372 Filed 03/01/19          Page 4 of 8 PageID 6815



  2860976, at *4 (E.D. Tex. Nov. 1, 2005). Moreover, the party owes this duty to the

  court—not merely to the opposing party—such that spoliation “is considered an abuse

  of the judicial process.” Ashton, 772 F. Supp. 2d at 800.

        A party deserves sanctions if its spoliation of evidence was willful and in bad

  faith. Rimkus, 688 F. Supp. 2d at 614, 642–43. This Court has described “[b]ad faith”

  in the spoliation context as “a desire to suppress the truth,” or destruction “for the

  purpose of depriving the adversary of the evidence.” Ashton, 772 F. Supp. 2d at 800–

  01; see also Edwards v. 4JLJ, LLC, No. 2:15-CV-299, 2018 WL 2981154, at *13 (S.D.

  Tex. June 14, 2018) (“Bad faith in this context generally means destruction for the

  purpose of hiding adverse evidence.”).          Further, courts question critically the

  proffered reasons for the spoliation, asking whether the party’s excuses for the

  spoliation are consistent and supported by the record. Rimkus, 688 F. Supp. 2 at

  643–44 (finding a party’s “proffered reasons for deleting or destroying [evidence were]

  inconsistent and lack[ed] record support”). This is because bad faith “must typically

  be inferred,” and a court may infer bad faith where a party “purposely loses or

  destroys relevant evidence.” Quantlab Techs. Ltd. (BGI) v. Godlevsky, No. 4:09-cv-

  4039, 2014 WL 651944, at *2 (S.D. Tex. Feb. 19, 2014).

        “Prejudice” requires only a showing that a party’s “ability to present its case or

  to defend is compromised.” Ashton, 772 F. Supp. 2d at 801. In order to avoid allowing

  “the spoliator . . . to profit from [the evidence’s] destruction[,]” the burden to show

  prejudice is not onerous. Rimkus, 688 F. Supp. 2d at 616; Quantlab, 2014 WL 651944,

  at *11. Consequently, if the party seeking discovery can show that evidence was



PLAINITFF’S MOTION FOR SANCTIONS FOR SPOLIATION OF EVIDENCE                   PAGE 4
    Case 3:15-cv-04108-L Document 372 Filed 03/01/19          Page 5 of 8 PageID 6816



  intentionally destroyed when it was known that the evidence should have been

  preserved, the party seeking discovery is entitled to a presumption “that the

  spoliated evidence would have been harmful to the spoliator’s case.” Andrade Garcia

  v. Columbia Med. Ctr. of Sherman, 996 F. Supp. 605, 615–616 (E.D. Tex. 1998);

  Quantlab, 2014 WL 651944, at *11 (prejudice may be inferred or presumed where the

  destruction was willful); see also Sekisui Am. Corp. v. Hart, 945 F. Supp. 2d 494, 504

  (S.D.N.Y. 2013) (finding willful destruction of electronic evidence was sufficient to

  find prejudice and to impose severe sanctions); Centimark Corp. v. Pegnato Roof

  Mgmt., Inc., No. 05-708, 2008 WL 1995305, at *7 (W.D. Pa. May 6, 2008) (“[T]here

  will always be a degree of speculation as to [the] contents” of destroyed documents;

  thus, a party need only “to come forward with plausible, concrete suggestions as to

  what the lost evidence might have been” (internal quotations omitted)).

        In determining the remedy for spoliation and other discovery abuses, a court’s

  task is to impose a sanction that is “proportionate to the culpability involved and the

  prejudice that results.” Rimkus, 688 F. Supp. 2d at 618. Indeed, where a party

  destroys evidence, courts may provide an instruction that permits the jury to hear

  evidence of the spoliation and to draw an adverse inference that the party who

  intentionally destroyed evidence did so because its contents were unfavorable to that

  party. Rimkus, 688 F. Supp. 2d at 619, 646 (granting this instruction); Quantlab,

  2014 WL 651944, at *12 (same); Edwards, 2018 WL 2981154, at *13 (imposing same

  sanction where, inter alia, destroying party “had access to the content of the

  [evidence]” and yet misled the moving party about whether the evidence would



PLAINITFF’S MOTION FOR SANCTIONS FOR SPOLIATION OF EVIDENCE                  PAGE 5
    Case 3:15-cv-04108-L Document 372 Filed 03/01/19          Page 6 of 8 PageID 6817



  ultimately be made available). The standard for imposing this sanction is the same

  as the standard for dismissal; the adverse-inference instruction is simply a lesser

  remedy available in the Court’s determination of what is “proportionate to the

  culpability involved and the prejudice that results.” Rimkus, 688 F. Supp. 2d at 618;

  see also T & E Inv. Grp. LLC v. Faulkner, No. 11-CV-0724-P, 2014 WL 550596, at *19

  (N.D. Tex. Feb. 12, 2014) (imposing adverse instruction and observing it would “serve

  the important interests of deterring similar conduct, placing on [the destroying party]

  the risk of any erroneous judgment, and restoring [the moving pary] to a position in

  which [it] would have been absent the bad faith spoliation”); cf. Westchester Media

  Co. v. PRL USA Holdings, Inc., 103 F. Supp. 2d 935, 1007–08 (S.D. Tex. 1999)

  (recognizing the destruction of relevant documents as a “grave matter” worthy of

  sanction).

        In the instant case, Chung’s intentional spoliation of the diaries merits such an

  adverse inference. For one, Chung testified at deposition he understood that he

  should not destroy evidence and that the diaries constituted evidence relevant to this

  case. Further, Samsung has through the Chung’s spoliation lost the opportunity to

  review and rely upon the diaries—evidence that presumably would have aided its

  case—in making its arguments or working to impeach Chung’s testimony and

  representations. Although Chung offers no coherent explanation why he testified he

  had the diaries during his first deposition and somehow lost or destroyed them by the

  time of his next deposition, it is clear from his testimony—namely Chung’s admitted

  reliance on the diaries in preparing his answer—that the diaries contained relevant



PLAINITFF’S MOTION FOR SANCTIONS FOR SPOLIATION OF EVIDENCE                  PAGE 6
    Case 3:15-cv-04108-L Document 372 Filed 03/01/19             Page 7 of 8 PageID 6818



  and/or impeachment evidence and that Chung understood as much.                  Because

  Samsung has suffered prejudice as a result of Chung’s spoliation and his act to

  prevent Samsung from relying on the diaries is intentional, Samsung respectfully

  requests that the Court permit the jury to hear about Chung’s misconduct, and to

  allow the jury, if the jury chooses, to infer that the destroyed evidence would have

  aided Samsung’s case.

                                                IV.
                                              PRAYER

        For the reasons set forth above, Plaintiff Samsung prays that the Court permit

  an adverse jury instruction based on the destruction of evidence by Defendant

  Michael Chung, and such other relief as Plaintiff may show itself to be justly entitled.

                                             Respectfully submitted,

                                             BELL NUNNALLY & MARTIN LLP


                                             By: /s/ Benjamin L. Riemer
                                                 Jeffrey J. Ansley
                                                 State Bar No. 00790235
                                                 jansley@bellnunnally.com
                                                 Jeffrey S. Lowenstein
                                                 Texas Bar No. 24007574
                                                 jlowenstein@bellnunnally.com
                                                 Benjamin L. Riemer
                                                 State Bar No. 24065976
                                                 briemer@bellnunnally.com

                                             2323 Ross Avenue, Suite 1900
                                             Dallas, Texas 75201-2720
                                             Telephone: (214) 740-1400
                                             Facsimile: (214) 740-1499

                                             ATTORNEYS FOR PLAINTIFF
                                             SAMSUNG ELECTRONICS AMERICA, INC.



PLAINITFF’S MOTION FOR SANCTIONS FOR SPOLIATION OF EVIDENCE                     PAGE 7
    Case 3:15-cv-04108-L Document 372 Filed 03/01/19                  Page 8 of 8 PageID 6819



                               CERTIFICATE OF CONFERENCE

          On March 1, 2019, counsel for Samsung conferred with Defendant Yang Kun “Michael”
  Chung and counsel for Defendant All Pro. Defendant Chung and Defendant All Pro each oppose
  the relief requested in this Motion. Samsung attempted to confer with counsel for all other
  Defendants on March 1, 2019, as well, but none responded. Accordingly, counsel for Samsung
  presumes all Defendants oppose the relief requested in this Motion.

                                                /s/ Benjamin L. Riemer
                                                Benjamin L. Riemer

                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 1, 2019, I electronically filed the foregoing document with
  the Clerk of Court for the U.S. District Court, Northern District of Texas, using the electronic case
  filing system of the Court, which will send notification to all parties of record. Additionally, a
  copy of this filing was sent to Yang Kun “Michael” Chung via email at ykchung111@gmail.com.

                                                /s/ Benjamin L. Riemer
                                                Benjamin L. Riemer
  10133.00001/4369238_1.docx




PLAINITFF’S MOTION FOR SANCTIONS FOR SPOLIATION OF EVIDENCE                              PAGE 8
